Pee Curiam.
This is a motion to quash an attachment. The affidavit upon which the writ issued is to the effect that neither of the defendants were at the time of the making of the affidavit resident in the State of New Jersey, and that one of the defendants, Michael Staub, as one of the legatees, heirs and devisees of Peter M. Staub, deceased, owes to the plaintiff the sum of $6,146.29, and that the defendant Arcangela Staub owes in like manner a like sum.
We think the affidavit was insufficient. It apparently is issued under the fifth section of the Attachment act of 1901 (Comp. Slat., p. 136), which enacts that attachments may issue for the debt of a deceased debtor against inter alia the heirs or devisees in all eases in which the writ may have issued against such debtor immediately prior to his decease. There is no averment in the affidavit of any indebtedness by the deceased or that the defendants have assumed or otherwise owe a debt owing by the deceased.
The writ of attachment is quashed, with costs.